                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


FM PRODUCTS INC.,

                       Plaintiff,

               v.                                              Case No. 20-C-79

CLASSIC GEARS AND MACHINING, INC., et al.,

                       Defendants.


                                              ORDER


       Plaintiff FM Products, Inc., brought this action against Defendants Classic Gears and

Machining, Inc., CGMI, LLC, and Jeffrey S. Schmid related to agreements to produce or

manufacture firearm parts. Plaintiff alleges that it received defective handguards manufactured by

Defendants, among other things. On December 29, 2020, Defendants filed a motion for partial

summary judgment as to part of Defendants’ Counterclaim No. 1 for products sold and delivered

to Plaintiff without payment. Plaintiff did not respond to the motion. The local rules of this district

provide that the failure to file a brief in opposition to a motion is sufficient grounds to grant the

motion. Civil L.R. 7(d) (E.D. Wis.). Plaintiff has failed to respond to the motion or explain why

it has been prevented to do so. This alone is a sufficient ground to grant the motion. For this

reason, and also because it is clear Defendants are entitled to judgment as a matter of law,

Defendants’ motion will be granted.

       Summary judgment is appropriate when the moving party shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). Classic Gears asserts that it manufactured parts for Plaintiff pursuant to the terms




         Case 1:20-cv-00079-WCG Filed 03/04/21 Page 1 of 3 Document 34
and conditions agreed upon by the parties and that Plaintiff has not made payment for the goods.

Although Plaintiff has thirty outstanding invoices with Classic Gears from March 2019 through

November 2019, Defendants are only seeking summary judgment on seventeen invoices for parts

produced and delivered to Plaintiff that are unrelated to the alleged defective handguards and

Glock Slides at issue in this case. Defendants maintain that, because Plaintiff ordered the parts

and did not properly reject the delivered parts, Plaintiff is liable to Classic Gears in the amount of

$73,189.33.

       Parties to a contract are entitled to performance according to the terms of the agreement.

Wis. Stat. § 402.301. Classic Gears manufactured and delivered $73,189.33 worth of parts to

Plaintiff, pursuant to the purchase orders, but Plaintiff has made no payment for them. Plaintiff

has not asserted any legal justification for its nonpayment of the seventeen past-due invoices.

Accordingly, Defendant is entitled to summary judgment on the seventeen past-due invoices for

products sold and delivered to Plaintiff. The Court retains jurisdiction over the unpaid invoices

contained in Counterclaim No. 1 regarding the handguards and Glock Slides at issue in this case.

       Defendants request that the Court enter judgment as to the claims resolved in this motion

for summary judgment. Under Rule 54 of the Federal Rules of Civil Procedure, a district court

can enter a judgment that disposes of one or more, but not all, claims if it expressly determines

“there is no just reason for delay.” Fed. R. Civ. P. 54(b). Rule 54(b) judgments are generally

disfavored because they allow piecemeal appellate litigation. Cont’l Cas. Co. v. Anderson

Excavating & Wrecking Co., 189 F.3d 512, 518 (7th Cir. 1999); see also Horn v. Transcon Lines,

Inc., 898 F.2d 589, 592 (7th Cir. 1990) (“[A] separate judgment under Rule 54(b) multiplies the

costs of litigation for opposing parties and for the appellate court, and these interests deserve

thoughtful consideration.”). Defendants offer no justification for entering judgment now. They



                                                  2

         Case 1:20-cv-00079-WCG Filed 03/04/21 Page 2 of 3 Document 34
have not met their burden to demonstrate that they will “suffer unjust harm from the normal delay

pending resolution of all claims in the case.” Wright v. Kosciusko Med. Clinic, Inc., 791 F. Supp.

1327, 1334 (N.D. Ind. 1992). Any delay in entering judgment in this case is hardly the kind of

problem Rule 54(b) was intended to solve. Thus, a partial judgment will not be entered at this

time.

        IT IS THEREFORE ORDERED that Defendants’ motion for partial summary judgment

as to part of Defendants’ Counterclaim No. 1 (Dkt. No. 31) is GRANTED. Classic Gears is

awarded damages in the amount of $73,189.33 for the seventeen past-due invoices for products

sold and delivered to Plaintiff.

        IT IS FURTHER ORDERED that Defendants’ motion for partial summary judgment as

to part of Defendants’ Counterclaim No. 1 (Dkt. No. 33) is DENIED as duplicative.

        Dated at Green Bay, Wisconsin this 4th day of March, 2021.

                                                    s/ William C. Griesbach
                                                    William C. Griesbach
                                                    United States District Judge




                                                3

         Case 1:20-cv-00079-WCG Filed 03/04/21 Page 3 of 3 Document 34
